EXHIBIT 10.1
INTERVOICE, INC.
FISCAL YEAR 2009 ANNUAL INCENTIVE COMPENSATION PLAN
PLAN SUMMARY
           Purpose. On May 28, 2008 the Compensation Committee of the Board of
Directors (the “Committee”) of Intervoice, Inc. (the “Company”) adopted the
Fiscal Year 2009 Annual Incentive Compensation Plan (the “Plan”), for the fiscal
year 2009 which ends on February 28, 2009. The purpose of the Plan is to advance
the interests of the Company and its shareholders by (a) providing officers and
other plan participants with annual incentive compensation which is tied to the
achievement of objective company-wide performance goals, (b) identifying and
rewarding superior performance and providing competitive compensation to
attract, motivate, and retain key employees who have outstanding skills and
abilities and who achieve superior performance and (c) fostering accountability
and teamwork throughout the Company.
           Administrative. The Plan shall be administered by the Committee. The
Committee shall have total and exclusive responsibility to control, operate,
manage and administer the Plan. The Plan is not governed by a formal written
plan document.
           Plan Participants. The Committee shall have full authority to select
each officer and each other employee of the Company who will participate in the
Plan (each, a “Participant”). The Committee may at any time designate as
Participants in the Plan an officer, an employee with a job title of director, a
principal, a department head or an employee in a similar position. Upon adoption
of the Plan, the Committee designated six of the Company’s executive officers as
Participants in the Plan.
           Payment of Awards. Incentive compensation payments under the Plan
(“Incentive Awards”), to the extent earned, are payable at one time in cash as
soon as practicable following the Company’s issuance of a definitive year-end
earnings release with respect to fiscal year 2009.
           Certain Financial Conditions for Payment of Incentive Awards. Bonus
opportunities under the Plan are based on the Company’s performance against
targeted amounts of annual adjusted operating income (“AOI”), AOI for each
fiscal quarter and annual revenues. If the Company achieves one hundred percent
(100%) of the annual amount of targeted AOI, one hundred percent (100%) of the
targeted amount of AOI for each fiscal quarter and one hundred percent (100%) of
the targeted amount of annual revenues under the Plan, the Company will have
achieved “one hundred percent of Plan”. Subject to achievement of minimum
threshold amounts under the Plan, the aggregate amount of any bonus payout under
the Plan will increase or decrease in accordance with a sliding scale based upon
the amount, if any, the actual AOI and revenues are less than or greater than
the amounts targeted under the Plan. The Plan defines AOI as operating income
excluding non-recurring acquisition costs, stock compensation expenses, and any
other expenses the Committee, in its discretion, determines are unusual or
non-recurring. For purposes of determining whether the Company achieves the
revenue target, the Compensation Committee may, in its discretion, exclude any
revenues it determines are unusual or non-recurring. Targeted revenues and AOI
under the Plan reflect the amounts of revenues and AOI budgeted in our corporate
business plan for the fiscal year.
           Calculation of Bonus Pool. If the Company achieves one hundred
percent of Plan, the aggregate amount of all Incentive Awards (the “Bonus Pool”)
will equal approximately $1.8 million. The Bonus Pool will increase or decrease
in accordance with a sliding scale based upon the amount, if any, by which the
Company’s annual AOI, quarterly AOI and annual revenues for fiscal year 2009 are
less than or greater than the targeted amounts; provided, that the Participants
will not receive an additional bonus for over achieving the targeted amount of
AOI for any fiscal quarter and the aggregate Bonus Pool shall not exceed
approximately $4.9 million. The Bonus Pool will only exceed $1.8 million if the
Company over achieves one hundred percent of Plan for annual AOI and/or annual
revenues. If the Company achieves only the minimum threshold targeted amount of
AOI for a single fiscal quarter and annual revenues, respectively, the Bonus
Pool will equal approximately $350,000. The aggregate amount of the Bonus Pool
is also subject to adjustment to account for any adjustments to the number of
Participants or the aggregate amount of annual base salary payable to the
Participants.
           Calculation of Participant Incentive Awards. Either the Committee or
the Company’s management has established an “Incentive Target” for each
Participant, which Incentive Target represents a certain portion of each
Participant’s base salary.
           Amount Per Participant. The amount of Incentive Awards that will be
paid to any Participant if the Company achieves one hundred percent of Plan, is
equal to a specified percentage of such Participant’s base salary. The following
table sets forth the approximate amounts each of the four “named executive
officers” (as defined in Item 5.02 of Form 8-K under the Securities Exchange Act
of 1934) who are Participants will earn if the Company achieves the: (a) minimum
threshold amounts of AOI for a single fiscal quarter and annual revenues;
(b) one hundred percent of Plan; and (c) the maximum payout under the Plan based
on one hundred percent achievement of the targeted amount of AOI for each fiscal
quarter, and over achievement of the targeted amounts of annual AOI and annual
revenues.

 



--------------------------------------------------------------------------------



 



                                      Bonus as Percent of   Bonus at Minimum  
Bonus at 100%   Maximum Bonus Name   Salary at 100% of Plan   Threshold Amounts
  of Plan   Amount
Ritchey,Robert E.
    37.5 %   $ 23,700.01     $ 148,125.06     $ 414,750.17  
Milton,James A.
    35.0 %   $ 20,440.01     $ 127,750.06     $ 357,700.16  
Holmes,Craig E.
    25.0 %   $ 11,000.01     $ 68,750.04     $ 192,500.11  
Goldberg,Kenneth A.
    20.0 %   $ 7,680.00     $ 48,000.00     $ 134,400.00  

           Eligibility for Payment. As a condition to eligibility for payment of
an Incentive Award, a Participant shall be required to be in the employ of the
Company or an affiliate through the date on which such Incentive Award is
earned.
           Amendment or Discontinuance. The Committee may at any time suspend,
terminate, amend or modify the Plan, in whole or in part.
 

 